DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by VanLuik et al.	 (US 2008/0042502).
Regarding claim 1, VanLuik et al. teach:
A method of cooling an electric motor (abstract, paras 1,10), comprising: 
operating the electric motor of a propulsor to rotate a rotor of the propulsor (abstract, paras 1,10), 
the rotor (2, but not labeled in Fig 15- better seen in Fig 1) having one or more air outlets (21, Fig 15), 
the electric motor having a housing that includes one or more air inlets in fluid communication with the one or more air outlets (see annotated Fig 15 below); and 


    PNG
    media_image1.png
    848
    634
    media_image1.png
    Greyscale

Regarding claim 2/1, VanLuik et al. teach wherein generating the airflow further comprises: generating, by rotating the rotor using the electric motor, the airflow based 

Regarding claim 3/1, VanLuik et al. teach wherein generating the airflow further comprises: generating, by rotating the rotor using the electric motor, the airflow based on a centrifugal force generated proximate to the one or more air outlets (Fig 15, paras 36,45). 

Regarding claim 4/1, VanLuik et al. teach wherein generating the airflow further comprises: generating, by rotating the rotor using the electric motor, the airflow based on a downwash from the rotor (Fig 15, paras 36, 45, since the fan 27B directs air back into the machine both radially and axially). 

Regarding claim 5/4, VanLuik et al. teach wherein: the one or more air inlets are located in a top of the housing that is proximate to the rotor (Fig 15). 

Regarding claim 6/1, VanLuik et al. teach wherein: the airflow through the electric motor provides a flow path traversing an air gap between a stator of the electric motor and a motor rotor of the electric motor (Fig 15 shows an airgap between rotor and stator, paras 3, 48). 

    PNG
    media_image2.png
    848
    634
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over VanLuik et al. (US 2008/0042502) in view of Zysset (US 6191511).
	Regarding claim 7/1, VanLuik et al. do not teach wherein: the rotor has an interior passage extending from a hub along a blade to the one or more air outlets, the electric motor includes a hollow shaft mechanically coupled to the hub, wherein the hollow shaft is in fluid communication with the one or more air inlets and the one or more air outlets. 
	Zyssett teach an apparatus wherein: the rotor (2) has an interior passage (by 12) extending from a hub (13) along a blade (21) to the one or more air outlets (by 14), the electric motor (1,2) includes a hollow shaft (3) mechanically coupled to the hub, wherein the hollow shaft is in fluid communication with the one or more air inlets (by 28) and the one or more air outlets (by 14), for the purpose to provide cooling.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Vanluik et al. wherein: the rotor has an interior passage extending from a hub along a blade to the one or more air outlets, the electric motor includes a hollow shaft mechanically coupled to the hub, wherein the 
The motivation to do so is that it would allow one to provide cooling as needed/wanted (C1 ll 8-47 of Zysset).


Regarding claim 8/7, VanLuik et al. do not teach wherein: the hollow shaft is in fluid communication with the one or more air inlets and the one or more air outlets via a cooling channel formed between an outer wall of the hollow shaft and an inner wall of the hollow shaft. 
	Zysset teaches wherein: the hollow shaft (3) is in fluid communication with the one or more air inlets (by 28) and the one or more air outlets (by 14) via a cooling channel (12,16) formed between an outer wall of the hollow shaft (3) and an inner wall of the hollow shaft, for the purpose to provide cooling.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Vanluik et al. wherein: the hollow shaft is in fluid communication with the one or more air inlets and the one or more air outlets via a cooling channel formed between an outer wall of the hollow shaft and an inner wall of the hollow shaft, as Zyssett teach.
The motivation to do so is that it would allow one to provide cooling as needed/wanted (C1 ll 8-47 of Zysset).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VanLuik et al. (US 2008/0042502) in view of Clairet et al. (US 2016/0153309). 
Regarding claim 9/1, VanLuik et al. do not teach further comprising: varying the airflow through the electric motor utilizing one or more vent covers to selectively cover and uncover the one or more air inlets. 
Clairet et al. teach a device further comprising: varying the airflow through the machine utilizing one or more vent covers (302) to selectively cover and uncover the one or more air inlets (116,159, Fig 4, para 42), for the purpose of varying the amount of air directed.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify VanLuik et al. further comprising: varying the airflow through the electric motor utilizing one or more vent covers to selectively cover and uncover the one or more air inlets, as Clairet et al. teach.
The motivation to do so is that it would allow one to vary the amount of air directed (para5 of Clairet et al.).

Claims 10-13,15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zysset (US 6191511).
Regarding claim 10, Zysset teach:
A propulsor to cool an electric motor (abstract), the propulsor comprising: 
a rotor (2, Fig 1) having a first interior passage (by 12) extending from a hub (13) along a blade (21) to one or more air outlets (by 14); and 
the electric motor (1,2), comprising: 

a shaft (3) mechanically coupled to the hub (13), 
wherein the shaft (3) includes a second interior passage (16) that provides a flow path for an airflow through the electric motor from the one or more air inlets (by 28) to the first interior passage (by 12) to cool the electric motor (C2 ll 24-41). 
Zysset does not teach the device is for air cooling.
However a skilled artisan would readily recognize the benefit of using air for cooling the motor, since it would depend on desired cooling effect (as liquid is known to provide more heat transfer than air – see Van Gansen US 2008/0020696, para 7) as extrinsic evidence, but not relied upon for rejection).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Zysset to use air cooling instead of liquid.
The motivation to do so would depend on desired cooling effect.

Regarding claim 11/10, Zysset teach wherein: the one or more air outlets (by 14) are located at a tip of the blade (21, Fig 2). 

Regarding claim 12/10, Zysset teach wherein: the electric motor further comprises: a motor rotor (2) surrounding the shaft (3); and a stator (1) surrounding the motor rotor (2) and separated from the motor rotor by an air gap (Fig 1, space between 9,10), wherein the air gap provides a flow path for the airflow from the one or more air 

Regarding claim 13/12 Zysset teach wherein: the stator (1) includes interior channels (24,27) that provide a flow path for the airflow from the one or more air inlets (28) to the second interior passage (16) in the shaft (3, C3 ll 10-34). 

Regarding claim 15/10, Zysset teach wherein: the second interior passage (16) of the shaft (3) includes a helical pattern of walls (17) along an interior surface of the shaft that augment the airflow through the second interior passage of the shaft (Figs 2-4, C2 ll 24-67). 

	Regarding claim 17, Zysset teach:
An aircraft equipped with (pre-amble, patentable weight not given) one or more propulsors for cooling an electric motor (abstract), the one or more propulsors comprising: 
a rotor (2, Fig 1) having an interior passage (by 12) in fluid communication with one or more air outlets (by 14), 
wherein the interior passage (by 12) of the rotor (2) extends from a hub (13) of the rotor along a blade (21) of the rotor to the one or more air outlets (by 14); and 
the electric motor (1,2), comprising: 
one or more air inlets (arrows indicating flow by numeral 16 and by 28); and 

Zysset does not teach the device is for air cooling.
However a skilled artisan would readily recognize the benefit of using air for cooling the motor, since it would depend on desired cooling effect (as liquid is known to provide more heat transfer than air – see Van Gansen US 2008/0020696, para 7) as extrinsic evidence, but not relied upon for rejection).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Zysset to use air cooling instead of liquid.
The motivation to do so would depend on desired cooling effect.

Regarding claim 18/17, Zysset teach wherein: the electric motor further comprises: a motor rotor (2) surrounding the hollow shaft (3); and a stator (1) surrounding the motor rotor and separated from the motor rotor by an air gap (space between 9,10) that provides a flow path for the airflow from the one or more air inlets to the hollow shaft (C3 ll 10-35). 

Regarding claim 19/17, Zysset teach wherein: the hollow shaft (3) includes a helical pattern of walls (17) along an interior surface of the hollow shaft that augments the airflow through the hollow shaft (Figs 2-4, C2 ll 24-67). 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zysset (US 6191511) in view of Clairet et al. (US 2016/0153309). 
Regarding claim 14/10, Zysset do not teach further comprising: one or more vent covers configured to selectively cover and uncover each of the one or more air inlets individually. 
Clairet et al. teach a device further comprising: one or more vent covers (302) configured to selectively cover and uncover each of the one or more air inlets individually (116,159, Fig 4, para 42), for the purpose of varying the amount of air directed.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Zysset further comprising: one or more vent covers configured to selectively cover and uncover each of the one or more air inlets individually, as Clairet et al. teach.
The motivation to do so is that it would allow one to vary the amount of air directed (para 5 of Clairet et al.).


Regarding claim 20/17, Zysset do not teach wherein: the electric motor further includes one or more vent covers configured to selectively cover and uncover each of the one or more air inlets individually. 
Clairet et al. teach a device wherein: the electric motor further includes one or more vent covers (302) configured to selectively cover and uncover each of the one or  varying the amount of air directed.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Zysset wherein: the electric motor further includes one or more vent covers configured to selectively cover and uncover each of the one or more air inlets individually, as Clairet et al. teach.
The motivation to do so is that it would allow one to vary the amount of air directed (para 5 of Clairet et al.).

Allowable Subject Matter
Claim 16/10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 16/10 inter alia, the specific limitations of “…wherein: the second interior passage of the shaft comprises a cooling channel formed between an outer wall of the shaft and an inner wall of the shaft, the shaft includes a utility channel defined by the inner wall of the shaft that extends through the electric motor and the hub….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834